DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	Claims 1, 3, 5-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, from which the remaining claims depend, there is no support for the limitation “wherein the rigid cap is attached to and integral with the stopper” as a whole.  Examiner notes the only support found in the Specification is in para. [0040] stating that “the rigid cap 150 may be attached to or integral with the stopper 110”.


5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1, 3, 5-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which the remaining claims depend, the limitation “wherein the rigid cap is attached to and integral with the stopper” is not clear, because a) it differs from the language used in the Specification, and b) it is not clear what the difference is between being attached and being integral.  Examiner notes the term “integral” is not read the same as “integrally molded in one piece”.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7, 9, 10, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,744,661 (Davis) in view of US 4,993,573 (Freidel), in view of US 5,957,314 (Nishida), and in view of US 5,085,332 (Gettig).
Regarding claim 1, Davis (embodiment of Figure VII) teaches a cap assembly for closing an opening in a vessel, the cap assembly comprising: 
a stopper (34) comprising a polymer body (reference made to closure plug 11 taught to be formed of polyethylene in col. 2, line 41) adapted to fit an opening of a vessel (32), wherein the stopper further comprises a tubular portion (39) defining an internal passageway extending through the polymer body.
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
a rigid cap adapted to fit over the stopper and onto the vessel, wherein the rigid cap is attached to and integral with the stopper, wherein the cap comprises: 
	a) a radial flange defining a central bore, wherein the stopper comprises a cylindrical top surface that extends beyond an uppermost top surface of the cap in the axial direction along a central axis; 
b) a snap connecting pressure based locking mechanism comprising an inwardly directed flange comprising a tapered top edge and a substantially horizontal bottom edge; and
a tamper evident feature adapted to show an alteration in its physical appearance comprising cracking, breakage, or deformation upon any attempt to remove the cap assembly after engagement of the pressure based locking mechanism with the vessel,
c) wherein the pressure based locking mechanism is adapted to engage the vessel under a unidirectional engagement force of not greater than about 50 lbs.
Examiner makes note of the fact that Davis teaches what appears to be a removable closure in the embodiment of Figures 1-4, 6, and 7, and a non-refillable container in Figure 5.  Moreover, Examiner notes that Davis teaches the closure cap (12) presses the closure shoulder (11’) against the edge of the bottle neck (col. 2, line 58-61).  Finally, Davis is concerned with “medicine” (col. 1, line 15).
Regarding modification (a), Freidel teaches it is known to provide a cap comprising a radial flange (5) defining a central bore (29), wherein a stopper comprises a cylindrical top surface (9) that extends beyond an uppermost top surface of the cap in the axial direction down a central axis (explicitly shown in Figure 2).  This compares to Davis Figure VII, noting boss (37) extends through a central opening in the cap and above an uppermost top surface.  However, Examiner also notes in col. 5, lines 21-26 that no criticality is given to the shape of the boss.  Furthermore, Examiner notes Freidel is also concerned with medical uses (col. 1, line 11).  See combined statement of obviousness below. 
	Regarding modification (b), Nishida teaches:
a rigid cap (1) adapted to fit over the stopper and onto the vessel, wherein the rigid cap is attached to and integral with the stopper (Examiner notes Nishida col. 6, lines 23-36, teaching projected portion 7b keeps the gasket fitted to the crown-like member 2, but also could be attached by adhesive layer or fusion bonding), wherein the cap comprises: 
a snap connecting pressure based locking mechanism (7a) comprising an inwardly directed flange comprising a tapered top edge and a substantially horizontal bottom edge; and 
a tamper evident feature adapted to show an alteration in its physical appearance comprising cracking, breakage, or deformation upon any attempt to remove the cap assembly after engagement of the pressure based locking mechanism with the vessel (6; Examiner notes Nishida teaches forming the crown cap 1 - of which the crown-like member 2 is taught to be a part of in col. 3, line 56 - of “thermoplastic resin” col. 4, line 43, and as such the element is formed of the same material and comprises the same physical structure as the instant tamper element 160, also taught to be formed of plastic in para. [0045] as a subcomponent of rigid cap 150 per para. [0025].  Examiner notes a comparison of Nishida element 6 in Figures 3 and 7, with instant tamper element 170 in instant Figure 1B.  As such, element 6 of Nishida will perform in the same manner upon an attempt to remove the cap assembly, at the very least demonstrating deformation.).  
	While it is not clear as to whether the closure is removable or not, Examiner notes it would still be relevant to one of ordinary skill in the art because Davis teaches removable and non-removable (non-refillable) embodiments.  Moreover, Nishida is also concerned with compressing a gasket onto the rim of the container opening (col. 5, lines 50-54).  Lastly, Nishida is concerned with medicine (“a drug”; col. 2, line 13).
	Nishida fails to teach the inwardly directed flange comprising a tapered top edge and a substantially horizontal bottom edge.
	Gettig teaches an inwardly directed flange (80) that has a tapered top edge (unlabeled; disclosed as a “cam surface” in col. 4, line 55; clearly shown as tapered in Figure ) and a substantially horizontal bottom edge (74; see Figure 2) which allows the flange to secure under container shoulder (90) in a manner identical to that of Nishida.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Davis, substituting a stopper having a cylindrical top surface that extends beyond an uppermost top surface of the cap in the axial direction down a central axis as taught by Freidel, in place of the boss of Davis, and substituting rigid cap of Nishida, because such is an equivalent mechanism for securing a stopper to the edge of a container for storing medicine, having a predictable outcome absent a teaching of an unexpected result.  Furthermore, it would be obvious to substitute the inwardly directed flange of Gettig for that of Nishida, motivated by the benefit of a mechanically equivalent structure for securing a closure under a container shoulder.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  
	Regarding modification (c), Examiner notes the unidirectional engagement force is taught in the Specification, para. [0027], to be a force “without the application of a torque or a twisting mechanism.”  In other words, with reference to Figure 1A, the pressure based locking mechanism (160) of the cap assembly (100) is applied with a purely vertical force, such that the resilient, radially inwardly directing projections snap onto container neck locking flange (50).  
	Examiner asserts that one of ordinary skill in the art at the time the invention was made would have found it obvious to configure the unidirectional engagement force to be not greater than 50 lbs, or any other suitable value, motivated by the benefit of allowing application without undue stress on machinery, while at the same time providing the closure with sufficient rigidity to prevent removal by tampering or accident.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
	Regarding capability of use of the tamper evident feature in the intended manner, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated “such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate.” The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp.v.D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 2, the pressure based locking mechanism is adapted to engage the vessel under a unidirectional engagement force (see Nishida cap 3 moved downwardly between Figures 6 and 7 to provide a radially inwardly directed force).
Regarding claim 3, the pressure based locking mechanism, when engaged with the vessel, provides a sealing pressure between the stopper and the vessel (explicitly taught in Nishida col. 5, lines 50-54, noting that the reference explicitly teaches deforming the gasket under such pressure). 
	Regarding claim 4, Davis as applied in view of Nishida teaches all limitations substantially as claimed, but fails to explicitly teach the unidirectional engagement force is not greater than about 50 lbs.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the unidirectional engagement force to be no greater than about 50 lbs. or any other suitable value, motivated by the benefit of providing a sealing force without damaging the components of the closure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Davis as applied in view of Nishida teaches all limitations substantially as claimed, but fails to explicitly teach the direct engagement pressure is at least about 10 lbs.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the direct engagement pressure to at least about 10 lbs. or any other suitable value, motivated by the benefit of providing a minimum securing force to prevent leakage, having a predictable outcome absent a teaching of an unexpected result.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Davis as applied in view of Nishida teaches all limitations substantially as claimed, but fails to explicitly teach the sealing pressure between the stopper and the vessel is at least about 200 lbs.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the sealing pressure between the stopper and the vessel is at least about 200 lbs. or any other suitable value, motivated by the benefit of providing a sealing force without damaging the components of the closure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Davis as applied in view of Nishida teaches all limitations substantially as claimed, but fails to explicitly teach the sealing pressure between the stopper and the vessel is not greater than about 100 lbs.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the sealing pressure between the stopper and the vessel is not greater than about 100 lbs. or any other suitable value, motivated by the benefit of providing a sealing force without damaging the components of the closure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, the stopper comprises a substantially cylindrical section (Davis 34) and an annular flange (36) extending outward in the radial direction from the substantially cylindrical section.
Regarding claim 10, the stopper substantially cylindrical section comprises a top surface and a bottom surface and the tubular portion extends axially away from the top surface and the bottom surface (clearly shown in Davis Figure 7).
Regarding claim 12, the stopper forms an integral seal with the radial flange of the cap and substantially fills the central bore (Davis stopper portion 36 seals the radial flange of the cap and the boss 37 substantially, not entirely, fills the central bore as seen in Figure 7).
Regarding claim 14, at least one of stopper and the cap is a molded piece (Davis teaches forming the stopper of polyethylene in col. 2, line 41, and forming the cap of polyethylene in col. 2, line 62, which implies these pieces are thermoformed in an injection molding process). 
Regarding claim 15, Davis teaches a method for forming a cap assembly, the method comprising: 
forming a stopper (34) including at polymer body (reference made to closure plug 11 taught to be formed of polyethylene in col. 2, line 41) adapted to fit an opening of a vessel (32), the stopper also including a tubular portion (39) which defines an internal passageway extending through the elastomer body.
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
forming a rigid cap attached to and integral with the stopper, wherein the rigid cap is adapted to fit over the stopper and onto the vessel, wherein the cap comprises: 
a) a radial flange defining a central bore, wherein the stopper comprises a cylindrical top surface that extends beyond an uppermost top surface of the cap in the axial direction along a central axis;
b) a snap connecting pressure based locking mechanism comprising an inwardly directed flange comprising a tapered top edge and a substantially horizontal bottom edge; and 
a tamper evident feature adapted to show an alteration in its physical appearance comprising cracking, breakage, or deformation upon any attempt to remove the cap assembly after engagement of the pressure based locking mechanism with the vessel; and
c) wherein the pressure based locking mechanism is adapted to engage the vessel under a unidirectional engagement force of not greater than about 50 lbs.
Examiner makes note of the fact that Davis teaches what appears to be a removable closure in the embodiment of Figures 1-4, 6, and 7, and a non-refillable container in Figure 5.  Moreover, Examiner notes that Davis teaches the closure cap (12) presses the closure shoulder (11’) against the edge of the bottle neck (col. 2, line 58-61).  Finally, Davis is concerned with “medicine” (col. 1, line 15).
Regarding modification (a), Freidel teaches it is known to provide a cap comprising a radial flange (5) defining a central bore (29), wherein a stopper comprises a cylindrical top surface (9) that extends beyond an uppermost top surface of the cap in the axial direction down a central axis (explicitly shown in Figure 2).  This compares to Davis Figure VII, noting boss (37) extends through a central opening in the cap and above an uppermost top surface.  However, Examiner also notes in col. 5, lines 21-26 that no criticality is given to the shape of the boss.  Furthermore, Examiner notes Freidel is also concerned with medical uses (col. 1, line 11).  See combined statement of obviousness below. 
	Regarding modification b), Nishida teaches:
forming a rigid cap attached to and integral with the stopper (integral is not read as “integrally molded” but instead integral in that they collectively form an assembly), wherein the rigid cap is adapted to fit over the stopper and onto the vessel, wherein the rigid cap is attached to and integral with the stopper (Examiner notes Nishida col. 6, lines 23-36, teaching projected portion 7b keeps the gasket fitted to the crown-like member 2, but also could be attached by adhesive layer or fusion bonding), wherein the cap comprises: 
a snap connecting pressure based locking mechanism (7a) comprising a tapered edge (clearly shown at 7a in Figure 1) comprising a non-arcuate segment (Examiner notes this limitation is unclear as described above under 35 USC 112(b); Nishida Figure 1 shows the locking mechanism 7a comprises a trapezoidal cross-section which is read as a non-arcuate segment); and 
a tamper evident feature adapted to show an alteration in its physical appearance comprising cracking, breakage, or deformation upon any attempt to remove the cap assembly after engagement of the pressure based locking mechanism with the vessel (6; Examiner notes Nishida teaches forming the crown cap 1 - of which the crown-like member 2 is taught to be a part of in col. 3, line 56 - of “thermoplastic resin” col. 4, line 43, and as such the element is formed of the same material and comprises the same physical structure as the instant tamper element 160, also taught to be formed of plastic in para. [0045] as a subcomponent of rigid cap 150 per para. [0025].  Examiner notes a comparison of Nishida element 6 in Figures 3 and 7, with instant tamper element 170 in instant Figure 1B.  As such, element 6 of Nishida will perform in the same manner upon an attempt to remove the cap assembly, at the very least demonstrating deformation.).  
While it is not clear as to whether the closure is removable or not, Examiner notes it would still be relevant to one of ordinary skill in the art because Davis teaches removable and non-removable (non-refillable) embodiments.  Moreover, Nishida is also concerned with compressing a gasket onto the rim of the container opening (col. 5, lines 50-54).  Lastly, Nishida is concerned with medicine (“a drug”; col. 2, line 13).
	Nishida fails to teach the inwardly directed flange comprising a tapered top edge and a substantially horizontal bottom edge.
	Gettig teaches an inwardly directed flange (80) that has a tapered top edge (unlabeled; disclosed as a “cam surface” in col. 4, line 55) and a substantially horizontal bottom edge (74; see Figure 2) which allows the flange to secure under container shoulder (90) in a manner identical to that of Nishida.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the container of Davis, substituting a stopper having a cylindrical top surface that extends beyond an uppermost top surface of the cap in the axial direction down a central axis as taught by Freidel, in place of the boss of Davis, and substituting rigid cap of Nishida, because such is an equivalent mechanism for securing a stopper to the edge of a container for storing medicine, having a predictable outcome absent a teaching of an unexpected result.  Furthermore, it would be obvious to substitute the inwardly directed flange of Gettig for that of Nishida, motivated by the benefit of a mechanically equivalent structure for securing a closure under a container shoulder.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).    
Regarding modification (c), Examiner notes the unidirectional engagement force is taught in the Specification, para. [0027], to be a force “without the application of a torque or a twisting mechanism.”  In other words, with reference to Figure 1A, the pressure based locking mechanism (160) of the cap assembly (100) is applied with a purely vertical force, such that the resilient, radially inwardly directing projections snap onto container neck locking flange (50).  
	Examiner asserts that one of ordinary skill in the art at the time the invention was made would have found it obvious to configure the unidirectional engagement force to be not greater than 50 lbs, or any other suitable value, motivated by the benefit of allowing application without undue stress on machinery, while at the same time providing the closure with sufficient rigidity to prevent removal by tampering or accident.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
	Regarding capability of use of the tamper evident feature in the intended manner, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated “such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate.” The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp.v.D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 16, the pressure based locking mechanism is adapted to engage the vessel under a unidirectional engagement force (see Nishida cap 3 moved downwardly between Figures 6 and 7 to provide a radially inwardly directed force).
Regarding claim 17, the pressure based locking mechanism, when engaged with the vessel, provides a sealing pressure between the stopper and the vessel (explicitly taught in Nishida col. 5, lines 50-54, noting that the reference explicitly teaches deforming the gasket under such pressure).
Regarding claim 18, Davis as applied in view of Nishida teaches all limitations substantially as claimed, but fails to explicitly teach the unidirectional engagement force is not greater than about 50 lbs.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the unidirectional engagement force to be no greater than about 50 lbs. or any other suitable value, motivated by the benefit of providing a sealing force without damaging the components of the closure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, Davis as applied in view of Nishida teaches all limitations substantially as claimed, but fails to explicitly teach the direct engagement pressure is at least about 10 lbs.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the direct engagement pressure to at least about 10 lbs. or any other suitable value, motivated by the benefit of providing a minimum securing force to prevent leakage, having a predictable outcome absent a teaching of an unexpected result.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Davis as applied in view of Nishida teaches all limitations substantially as claimed, but fails to explicitly teach the sealing pressure between the stopper and the vessel is at least about 200 lbs.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the sealing pressure between the stopper and the vessel is at least about 200 lbs. or any other suitable value, motivated by the benefit of providing a sealing force without damaging the components of the closure, having a predictable outcome absent a teaching of an unexpected result.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2,744,661 (Davis) in view of US 5,957,314 (Nishida) as applied above to claim 1, and further in view of US 2012/0187072 (Belle).
	Regarding claim 13, David as applied above in view of Nishida teaches all limitations substantially as claimed, but fails to teach the cap comprises a locking mechanism capable of locking and sealing the cap to the vessel, the locking mechanism comprising a catch or a latch.
	Belle teaches it is known to provide a catch between elements (15, 19) in order to lock a ring over a cage to retain a stopper sealed to a vessel (see para. [0061]). Examiner notes that Davis teaches a non-fillable embodiment in Figure 5
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Davis as applied above in view of Nishida, providing the catch taught by Belle, motivated by the benefit of locking the outer cap in place to make the container non-refillable.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).

Response to Arguments
10.	Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive. 	Applicant argues that the combined prior art fails to teach wherein the rigid cap is attached to and integral with the stopper.
Foremost, Examiner provides herein the definition of the word “integral”, as defined by Meriam Webster Dictionary, 2022:

    PNG
    media_image2.png
    525
    773
    media_image2.png
    Greyscale

Examiner notes Nishida col. 6, lines 23-36, teaching projected portion 7b keeps the gasket fitted to the crown-like member 2, but also could be attached by adhesive layer or fusion bonding.  As such, Examiner asserts that this teaching in Nishida meets the definition of “integral” whereby the parts are “complete” and “formed as a unit”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733